 

Corporate Capital Trust II 8-K [cctii-8k_051016.htm] 

Exhibit 10.1

FIRST AMENDMENT TO THE EXPENSE SUPPORT AND CONDITIONAL
REIMBURSEMENT AGREEMENT

This first amendment to the Amended and Restated Expense Support and Conditional
Reimbursement Agreement (this “Amendment”) is made as of May 10, 2016, by and
among CORPORATE CAPITAL TRUST II, a Delaware statutory trust, (“Company”), CNL
FUND ADVISORS II, LLC, a Delaware limited liability company (“CNL”) and KKR
CREDIT ADVISORS (US) LLC, a Delaware limited liability company (“KKR”).

WHEREAS, the Company, CNL and KKR are parties to that certain Amended and
Restated Expense Support and Conditional Reimbursement Agreement dated September
24, 2015 (the “Agreement”); and

WHEREAS, in accordance with Section 4.5 of the Agreement, the parties desire to
amend the Agreement as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

1.

The reference to “June 30, 2016” in Section 1 of the Agreement is hereby
deleted, and “September 30, 2016” is inserted in the place of such deleted
reference.

2.

Full Force and Effect. Except as modified hereby, the Agreement shall remain in
full force and effect. All capitalized terms shall mean the same as in the
Agreement.

3.

Counterparts. This Amendment may be executed in more than one counterpart, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument. This Amendment may also be executed
electronically.

4.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to conflict of law
provisions.

[remainder of page blank; signatures follow]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

  CNL FUND ADVISORS II, LLC               By:   /s/ Steven D. Shackelford  
Name: Steven D. Shackelford   Title: Chief Financial Officer                    
KKR CREDIT ADVISORS (US) LLC               By:   /s/ Jeffrey B. Van Horn   Name:
Jeffrey B. Van Horn   Title: Authorized Signatory               CORPORATE
CAPITAL TRUST II               By:   /s/ Steven D. Shackelford   Name: Steven D.
Shackelford   Title: Chief Executive Officer

 



 

 